DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 23-41 in the reply filed on 3/11/2022 is acknowledged.  The traversal is on the ground(s) that the claims are allegedly related as product and a process of using said product and, as such, have unity of invention according to 37 CFR 1.475.  This is not found persuasive because PCT Rule 13.2, as it was modified effective July 1, 1992, no longer specifies the combinations of categories of invention which are considered to have unity of invention. Those categories, which now appear as a part of Chapter 10 of the International Search and Preliminary Examination Guidelines, may be obtained from the Patent Examiner’s Toolkit link or from WIPO’s website (www.wipo.int/pct/en/texts/gdlines.html ). The categories of invention in former PCT Rule 13.2 have been replaced with a statement describing the method for determining whether the requirement of unity of invention is satisfied. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term "special technical features" is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art. The determination is made based on the contents of the claims as interpreted in light of the description and drawings. Chapter 10 of the International Search and Preliminary Examination Guidelines also contains examples concerning unity of invention.  In this case, the technical feature of the claimed inventions is not a “special technical feature”, in view of the prior art, as set forth in the restriction requirement mailed 1/12/2022.  The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are: 
member for applying a vacuum to a surface in claims 23 and 31, corresponding to a suction cup and equivalents thereof;
means for supplying a vacuum in claim 23, corresponding to a venturi fluid circuit or a vacuum pump, and equivalents thereof;
means for measuring the vacuum in claim 23, corresponding to a pressure sensor and equivalents thereof;
means for applying a back pressure in claim 27, corresponding to a portion of a hydraulic circuit comprising a line, valve, and a flow restriction;
means for hanging the frame on a stationary structure in claim 38, corresponding to a wire or cable, and equivalents thereof; and
means configured to rotate the roller in claim 35, corresponding to a motor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites the limitation “means for controlling the vacuum of each of the first and second members”.  Claim 37 recites the limitation “means for spraying a cleaning liquid”.  These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Upon review of applicant’s disclosure as originally filed, the means for controlling the vacuum is not clearly linked to a described structure.  The means for spraying a cleaning liquid is not clearly linked to a described structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph since their corresponding structures are not adequately described.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for controlling the vacuum” in claim 23 and “means for spraying a cleaning liquid” in claim 37 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Upon review of applicant’s disclosure as originally filed, the means for controlling the vacuum is not clearly linked to a described structure.  The means for spraying a cleaning liquid is not clearly linked to a described structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 27-29 recite the limitation "the suction cups".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce suction cups.  For purposes of examination, claim 27 will be interpreted as depending from claim 26 which introduces suction cups.
Claims 26 and 28 recites the limitation "the vacuum providing means".  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a vacuum providing means.  For purposes of examination, the limitation will be read as “means for applying a vacuum”.
Claim 29 recites the limitation "the chamber housing the spring" in line 4.  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce a chamber housing a spring.  For purposes of examination, the limitation will be interpreted as “a chamber housing a spring”.
Claim 29 recites the limitation "the rolling member(s) is/are" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim. Since the limitation has been introduced as “the at least one rolling member”, the limitation should be recited as such in each occurrence for consistency. 
Claim 34 recites the limitations "the roller" in line 1, “the arm” in line 3, and “the elastic support means” in line 5.  There is insufficient antecedent basis for these limitations in the claim because the claim does not introduce a roller, an arm, nor an elastic support means.  For purposes of examination, the claim will be read as depending from claim 33 which properly introduces each of these features.
Claim 40 recites the limitation "said at least two rolling members".  There is insufficient antecedent basis for this limitation in the claim because the claims only introduce at least one rolling member.  For purposes of examination, the claim will be read as “The device according to claim 23, wherein the device comprises at least two rolling members, and wherein the contact areas with the surface of said at least two rolling members together define a plane through which the members for applying a vacuum are mounted to move.”
Regarding claims 23, 27, 31, 33, and 39 the phrases “in particular”, "for example", and “preferably” render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 24-44 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 25, 26, 31, 32, and 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urakami (US 4,029,164).
Regarding Claim 23:  Urakami teaches a device comprising:
a frame (Fig. 7) carrying at least one rolling member (elements 2);
at least one first and one second member (VC1, VC2) for applying a vacuum to a surface connected to means for supplying a vacuum (element 15), the first and second members being independently movably mounted on the frame between a first position in which they are adapted to come into contact with a surface of an object to apply a vacuum thereto and a second position in which they are remote from said surface (see Fig. 8);
the device further comprising means for controlling the vacuum of each of the first and second members in their first position configured to provide a sliding contact on the surface (col. 5, ll. 48-53).
Regarding Claim 25:  Urakami teaches the elements of Claim 23 as discussed above.  Urakami teaches controlling means configured to apply vacuum to the suction cups in their first position.  Urakami teaches that the control device is configured such that the suction cups apply a vacuum in the first position such that W/P1 > the sliding coefficient between the suction cup and the surface under consideration (wherein W is the weight of the device and represents the tangential force at the surface, since 1kg = 9.8 Newtons; and P1 represents the normal force at the surface; see col. 8, ll. 5-67).  Thus, Urakami is considered as teaching the relationship T/N > k, as claimed. 
Regarding Claim 26:  Urakami further teaches that the first and second members each comprise a suction cup intended to be applied to a surface of an object, and the internal chamber of which is connected to the means for applying a vacuum (col. 7, ll. 4-18).
Regarding Claim 31:  Urakami teaches the elements of Claim 23 as discussed above, and further teaches that the device comprises at least two rolling members (elements 2) and at least two members for applying a vacuum (VC1, VC2) are located in the same plane substantially perpendicular to the axes of rotation of the rolling members and containing the center of gravity.
Regarding Claim 32:  Urakami teaches the elements of Claim 31, and further teaches as many wall-adhering members (i.e., vacuum application members) as desired (col. 3, ll. 26-31), which reads on at least five as claimed. 
Regarding Claim 38: Urakami teaches the elements of Claim 23 as discussed above.  Urakami further teaches means (Fig. 6, element 20) for hanging the frame on a stationary structure.
Regarding Claim 39:  Urakami teaches that the rolling members are wheels (elements 2).
Regarding Claims 40 and 41:  Urakami teaches the elements of Claim 23 as discussed above.  Urakami further teaches that the device comprises at least two rolling members which together define a plane through which the members for applying a vacuum are mounted to move (see Figs. 7 and 8), and wherein the members for applying a vacuum are mounted to move in a direction substantially perpendicular so said plane.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Urakami (US 4,029,164) as applied to claim 23 above, and further in view of Jeswine et al. (US 2002/0036108).
Regarding Claim 24:  Urakami teaches the elements of Claim 23 as discussed above.  Urakami does not expressly disclose means for measuring the vacuum applied by each of the first and second members.  However, Jeswine teaches a similar traction unit capable of traversing surfaces, comprising suction cups for applying a vacuum to said surface and connected to means for supplying a vacuum (see abstract and Fig. 1, elements 54). Jeswine teaches means for measuring the vacuum applied by each of the suction cups (Fig. 5, element 154) to monitor the air pressure in the suction cups [0051].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Urakami by providing means for measuring the vacuum in order to monitor the air pressure within the suction cups, as suggested by Urakami.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Urakami (US 4,029,164) as applied to claim 23 above, and further in view of Yang et al. (CN 106264308), machine translation referenced herein).
Regarding Claim 27:  Urakami teaches the elements of Claim 26 as discussed above.  Urakami further teaches that the suction cups are fixed to the end of a rod (element 15a) integral with a piston sealingly separating first and second chambers in a cylinder body (element 15), a spring (element 16) provided on the rod to connect the vacuum cup; and wherein the first or second chamber is connected for applying a back pressure controlled by the control means.  Urakami does not expressly disclose the spring provided in the cylinder chamber.  However, in a similar wall cleaning robot, Yang illustrates suction cups fixed to the end of a rod integral with a piston sealingly separating first and second chambers in a cylinder body, and a spring provided on the rod, wherein the spring is located in the cylinder body (see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art to enclose the spring within the cylinder body, as in Yang.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Urakami (US 4,029,164) and Yang et al. (CN 106264308), machine translation referenced herein) as applied to claim 27 above, and further in view of Gu et al. (CN 105626664, machine translation referenced herein).
Regarding Claim 28:  Urakami and Yang teach the elements of Claim 27 as discussed above.  Urakami does not expressly disclose the rod is hollow and fluidly connected to the internal chamber of the suction cup.  However, Gu teaches a similar device comprising suction cups (elements 2) for adhering the device to a surface and fluidly connected to an air chamber through a hollow rod (element 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Urakami with a hollow rod to fluidly connect the suction cups to the vacuum supply as suggested by Gu. 
Regarding Claim 29:  Urakami, Yang, and Gu teach the elements of Claim 28 as discussed above.  Urakami does not expressly disclose the dimensions of the vacuum application surface of the suction cups and the volume of the chamber housing in the manner claimed.  However, Urakami teaches that the suction cups adhere adequately to the surface, thus it is reasonably expected that the vacuum application surface of each of the suction cups is dimensioned such that the force is very large relative to the back pressure, and the volume of the chamber of each suction cup is very large with respect to the volume change experienced by the chamber housing the spring undergoes between a first positioning of the device wherein the rolling members are supported on a surface on which the suction cups are in their first position and a second positioning of the device wherein the rolling members are positioned on a projecting part of the surface, the first and second suction cups being in their first position, as claimed. 
Regarding Claim 30:  The prior art teaches the elements of Claim 28 as discussed above.  Urakami further discloses that the rod is rotatably mounted about the axis of the cylinder body (col. 7, ll. 4-16).

Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Urakami (US 4,029,164) as applied to claim 23 above, and further in view of Jin (CN 105625738, machine translation referenced herein).
Regarding Claims 33 and 34: Urakami teaches the elements of Claim 23 as discussed above.  Though Urakami suggests that the device be used as a cleaning device (col. 1, ll. 21-43), Urakami does not expressly disclose at least one arm carrying a roller as claimed.  However, Jin teaches a similar device for cleaning a surface comprising an arm (Fig. 1, element 2) carrying a cleaning roller (element 3) capable of being held in support on a surface of an object by elastic support means (element 4).  Jin teaches that the roller has an axis substantially parallel to at least one rolling member and mounted at one end of a frame of the device with respect to a direction of movement of the device, the arm being rotatably articulated on the frame around an axis parallel to the axis of rotation of the rolling member and the elastic support means ensuring an application of the roller to the surface (see abstract and Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Urakami with a cleaning roller carried on an arm in order to carry out cleaning of the surface as in Jin.
Regarding Claim 35:  Urakami and Jin teach the elements of Claim 33 as discussed above.  Though they do not expressly disclose a motor to rotate the roller it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a motorized roller in order to power the roller movement.
Regarding Claim 36:  Urakami and Jin teach the elements of Claim 33 as discussed above.  Urakami does not expressly disclose the arm having a degree of rotational freedom about an axis substantially perpendicular to the axis of rotation of the rolling member.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such an arm in order to allow access to a greater surface area for cleaning.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Urakami (US 4,029,164) and Jin. (CN 105625738, machine translation referenced herein) as applied to Claim 33 above, and further in view of Lange et al. (US 9,689,170).
Regarding Claim 37:  Urakami and Jin teach the elements of Claim 33 as discussed above, but do not expressly disclose the means for spraying a cleaning liquid as claimed.  However, Lange teaches a similar cleaning device (Fig. 1, element 2) for traversing a surface (element 4), the device comprising a sprayer (element 23) configured to spray the liquid onto the surface of an object and upstream of a cleaning roller (element 16) with respect to a direction of movement of the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Urakami with the means for spraying the liquid upstream of the cleaning roller in order to enhance the cleaning efficiency of the device, as in Lange.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714